Citation Nr: 9917422	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, and from November 1980 to February 1985.

The issue currently on appeal before the Board of Veterans' 
Appeals (Board) arises from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a statutory obligation to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107 (West 1991).  This includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances. Green v. Derwinski, 1 Vet. App. 
121, 123 (1991).

Service connection is in effect, as noted on the June 1995 RO 
rating decision, and pursuant to VA's Schedule for Rating 
Disabilities, for residuals of a left knee injury (Diagnostic 
Code 5257); post-operative residuals of a right shoulder 
fracture (Diagnostic Code 5202); vertigo with tinnitus 
(Diagnostic Codes 6299 and 6204); duodenitis (Diagnostic 
Codes 7399 and 7305); status post fracture of the right fifth 
metacarpal (Diagnostic Codes 5299 and 5227); left serous 
otitis media with left ear hearing loss (Diagnostic Codes 
6201 and 6100); and Bell's palsy, left (Diagnostic Code 
8207).  The combined service-connected disability rating is 
noted to be 60 percent.  

The Board notes that as part of a VA Form 9, Appeal to Board 
of Veterans' Appeals, received by VA in March 1997, the 
veteran indicated that as a result of his service-connected 
vertigo he experiences frequent episodes of dizziness as well 
as daily episodes of staggering.  As such, the Board is of 
the opinion that the veteran should be afforded a thorough 
and contemporaneous neurological examination in order to 
evaluate the current level of disability resulting from the 
veteran's vertigo.

Service-connected is in effect for residuals of a left knee 
injury, post-operative residuals of a right shoulder 
fracture, and for status post fracture of the right fifth 
metacarpal.  During his January 1999 videoconference hearing 
before a member of the Board, the veteran testified that he 
could not walk without the use of crutches as his left knee 
gives out on him on use. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1998) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  Therefore, pursuant to DeLuca, supra, 
the veteran should be afforded a VA orthopedic examination to 
determine the severity of all service-connected orthopedic 
disabilities as they relate to his employability.

Furthermore, during his January 1999 videoconference hearing, 
the veteran indicated that he was currently being treated at 
the VA hospital located in Birmingham, Alabama.  These 
records are not on file.

Also in the course of his January 1999 hearing, the veteran 
testified that he had made several attempts to obtain 
employment but had been unsuccessful due to being unable to 
pass the physical examinations. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional VA 
and private medical providers who have 
treated him for all service-connected 
disabilities from 1995 to the present.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran.  

2.  The RO should obtain copies of any 
additional VA medical records covering the 
period from January 1995 to the present 
from the VA hospital located in 
Birmingham, Alabama.

3.  The RO should schedule the veteran 
for a VA examination by a neurologist to 
determine the severity of his service-
connected vertigo.  The examining 
specialist must be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  All tests 
deemed necessary should be performed.  
The examiner should be requested to 
describe the symptomatology due to the 
veteran's service-connected vertigo.  The 
examiner should also be asked to comment 
on the degree of functional impairment 
caused by the veteran's vertigo as it 
relates to the veteran's ordinary 
activities, including employment.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the veteran's 
disabilities involving the left knee, 
right hand, and right shoulder.  The 
examiner must be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  All testing 
and any specialized examinations deemed 
necessary should be performed.  The 
examination report should specifically 
include an assessment of any associated 
limitation in range of motion, to include 
what degrees constitute normal motion and 
should measure the limitation of motion 
imposed by pain, weakness, excess 
fatigability, use or incoordination on 
the affected areas as set forth in 
DeLuca, supra.  

In addition, any joints involved should 
be tested for pain on both active and 
passive motion, in weight bearing and 
non-weight bearing.  The examiner should 
provide data which portrays the degree of 
functional loss on extended use or due to 
flare-ups.  The examiner should also be 
asked to indicate to what extent the 
veteran's service-connected orthopedic 
disabilities affects his employability.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  A VA social and industrial survey 
should be undertaken for the purpose of 
ascertaining the impact the veteran's 
service connected disabilities has on his 
employability.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it contains 
important historical data.  The social 
worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education and employment 
history, and social and industrial 
capacity.  The examiner should request the 
veteran to furnish the names and addresses 
of all potential employers who have 
rejected his employment efforts due to his 
disabilities and there this information 
should be verified.  The examiner should 
then contact these individuals in order to 
verify this information.  

6.  Following any other development 
deemed appropiate by the RO, the RO 
should readjudicate the issue in 
appellate status.

If the determination as to the issue currently on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


